Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-175982, filed on September 26, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2020 is being considered by the examiner.

Status of Claims
This office action for the 17/026361 application is in response to the communications filed September 21, 2020. 
Claims 1-17 were initially submitted September 21, 2020. 
Claims 1-17 are currently pending and considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
As per claim 14, 
Claim 14 is dependent from claim 10
This claim does not further define the limitations of claim 10 because all of the features of claim 14 are already contained in claim 10. Accordingly, this claim is in improper dependent form. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A is a two-prong inquiry, in which Prong 1 determines whether a claim recites a judicial exception. Prong 2 determines if the additional limitations of the claim integrates the recited judicial exception into a practical application. If the additional elements of the claim fail to integrate the judicial exception into a practical application, claim is directed to the recited judicial exception, see MPEP 2106.04(II)(A).  
Step 2A Prong 1: The claim contains subject matter that recites an abstract idea, law of nature, or natural phenomenon with the steps of obtain a first question represented by a question from a patient to a medical doctor, analyze content of the obtained first question, and convert the first question into a second question having equivalent content and using a different expression on a basis of a result of the analysis. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a display circuit configured to display the second question.”, “a diagnosis/treatment assisting apparatus comprising:”, “a processing circuit”, and “configured to”, a diagnosis/treatment assisting apparatus comprising: a processing circuit configured to obtain a first question represented by a question from a patient to a medical doctor, configured to analyze content of the obtained first question, and configured to convert the first question into a second question having equivalent content and using a different expression on a basis of a result of the analysis; and a display circuit configured to display the second question in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“a display circuit configured to display the second question.” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a diagnosis/treatment assisting apparatus comprising:”, “a processing circuit”, and “configured to”. 
Accordingly, this claim is directed to an abstract idea. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“a display circuit configured to display the second question.” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“changes the obtained first question into the second question corrected with a medical expression” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the processing circuit” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“changes the obtained first question into the second question corrected with an expression paying attention to subtleties” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the processing circuit ” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“converts the obtained first question into the second question in accordance with attribute information of the medical doctor” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the processing circuit” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“determines at least one characteristic of the patient, by using at least medical information related to the patient, information related to the patient, and information related to an activity of the patient,” and “generates the first question on a basis of said at least one characteristic having been analyzed” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the processing circuit” and “the processing circuit” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“determines said at least one characteristic of the patient by using at least one of the following as the information related to the activity of the patient: information about the patient on a Social Networking Service (SNS); a purchase history of the patient using a website; a website browsing history of the patient; activity information of the patient obtained from an Information Technology (IT) device; and information related to an electronic payment made by the patient.” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the processing circuit” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“determines said at least one characteristic of the patient by using at least one of the following as the information related to the patient: information related to family of the patient; information related to an occupation of the patient; information related to health of the patient; and information related to a physical characteristic of the patient.” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the processing circuit” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein, as said at least one characteristic of the patient, the processing circuit analyzes at least one of the following: an innovative characteristic that is a characteristic related to the patient accepting innovative medical care; a risk characteristic that is a characteristic related to the patient accepting a medical risk; a financial characteristic that is a characteristic related to a financial situation of the patient; a personality characteristic that is a characteristic related to a personality of the patient; a congeniality characteristic related to congeniality of the patient with the medical doctor; a medical literacy characteristic that is a characteristic related to medical literacy of the patient; a health characteristic that is a characteristic related to health of the patient; and a family characteristic that is a characteristic related to a family structure of the patient.”
“wherein, as said at least one characteristic of the patient, analyzes at least one of the following: an innovative characteristic that is a characteristic related to the patient accepting innovative medical care; a risk characteristic that is a characteristic related to the patient accepting a medical risk; a financial characteristic that is a characteristic related to a financial situation of the patient; a personality characteristic that is a characteristic related to a personality of the patient; a congeniality characteristic related to congeniality of the patient with the medical doctor; a medical literacy characteristic that is a characteristic related to medical literacy of the patient; a health characteristic that is a characteristic related to health of the patient; and a family characteristic that is a characteristic related to a family structure of the patient.” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“the processing circuit” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A is a two-prong inquiry, in which Prong 1 determines whether a claim recites a judicial exception. Prong 2 determines if the additional limitations of the claim integrates the recited judicial exception into a practical application. If the additional elements of the claim fail to integrate the judicial exception into a practical application, claim is directed to the recited judicial exception, see MPEP 2106.04(II)(A).  
Step 2A Prong 1: The claim contains subject matter that recites an abstract idea, law of nature, or natural phenomenon with the steps of determine at least one characteristic of a patient, by using at least medical information related to the patient, information related to the patient, and information related to an activity of the patient and configured to generate a first question represented by a question from the patient to a medical doctor on a basis of said at least one characteristic having been analyzed. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a display circuit configured to display the first question.”, “a diagnosis/treatment assisting apparatus comprising:” and “a processing circuit configured to”, a diagnosis/treatment assisting apparatus comprising: a processing circuit configured to determine at least one characteristic of a patient, by using at least medical information related to the patient, information related to the patient, and information related to an activity of the patient and configured to generate a first question represented by a question from the patient to a medical doctor on a basis of said at least one characteristic having been analyzed; and a display circuit configured to display the first question in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“a display circuit configured to display the first question.” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a diagnosis/treatment assisting apparatus comprising:” and “a processing circuit configured to”. 
Accordingly, this claim is directed to an abstract idea. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“a display circuit configured to display the first question.” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 is substantially similar to claim 5. Accordingly, claim 10 is rejected for the same reasons as claim 5. 
As per claim 11, 
Claim 11 is substantially similar to claim 2. Accordingly, claim 11 is rejected for the same reasons as claim 2.
As per claim 12, 
Claim 12 is substantially similar to claim 3. Accordingly, claim 12 is rejected for the same reasons as claim 3.
As per claim 13, 
Claim 13 is substantially similar to claim 4. Accordingly, claim 13 is rejected for the same reasons as claim 4.
As per claim 14, 
Claim 14 is substantially similar to claim 5. Accordingly, claim 14 is rejected for the same reasons as claim 5.
As per claim 15, 
Claim 15 is substantially similar to claim 6. Accordingly, claim 15 is rejected for the same reasons as claim 6.
As per claim 16, 
Claim 16 is substantially similar to claim 7. Accordingly, claim 16 is rejected for the same reasons as claim 7.
As per claim 17, 
Claim 17 is substantially similar to claim 8. Accordingly, claim 17 is rejected for the same reasons as claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soyao et al. (US 2015/0216413; herein referred to as Soyao).
As per claim 9, 
Soyao discloses diagnosis/treatment assisting apparatus comprising: a processing circuit configured to determine at least one characteristic of a patient, by using at least medical information related to the patient, information related to the patient, and information related to an activity of the patient and configured to generate a first question represented by a question from the patient to a medical doctor on a basis of said at least one characteristic having been analyzed; and a display circuit configured to display the first question:
(Paragraphs [0135] and [0136] and Figures 12 and 14 of Soyao. The teaching describes that one or more of the assigned Health Quests 26 can be associated with a particular day or time, or location, and tracked accordingly. One or more of the Health Quests 26 may also be generated with automatic reminders. For example, if the patient Sally Hills (information related to the patient) has Type II diabetes (medical information related to the patient) and is using a drug M for controlling her condition (information related to an activity of the patient), then an automated scheduling and notifications in the forms of Health Quests 26 may be generated for the patient 18 and displayed via the user interface of application 100. Suggested questions (a first question) are presented to patient 18 before an appointment. These questions are displayed to the patient to ask to their provider)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Soyao in view of Seligman et al (US 9,551,354; herein referred to Seligman).
As per claim 1. 
Soyao teaches a processing circuit configured to obtain a first question represented by a question from a patient to a medical doctor: 
(Paragraphs [0135] and [0136] and Figures 12 and 14 of Soyao. The teaching describes that one or more of the assigned Health Quests 26 can be associated with a particular day or time, or location, and tracked accordingly. One or more of the Health Quests 26 may also be generated with automatic reminders. For example, if the patient Sally Hills (information related to the patient) has Type II diabetes (medical information related to the patient) and is using a drug M for controlling her condition (information related to an activity of the patient), then an automated scheduling and notifications in the forms of Health Quests 26 may be generated for the patient 18 and displayed via the user interface of application 100. Suggested questions (a first question) are presented to patient 18 before an appointment. These questions are displayed to the patient to ask to their provider)
Soyao does not explicitly teach configured to analyze content of the obtained first question, and configured to convert the first question into a second question having equivalent content and using a different expression on a basis of a result of the analysis. 
However, Seligman teaches configured to analyze first content, and configured to convert the first content into a second content having equivalent content and using a different expression on a basis of a result of the analysis and a display circuit configured to display the second content:
(Column 14 Lines 56-67 – Column 15 Lines 1-67 and Figure 4D of Seligman. The teaching describes a translation process that is used between patient and physician user devices. When a patient speaks a different language than the providing physician, there is a translation feature to translate input content from a patient to output equivalent content in the physician’s spoken language. As seen in Figure 4D, when an English speaking patient submits content, the output for the physician is the translated content displayed on the physician’s device.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Soyao, the translation teachings of Seligman. The problem of being able to communicate between people speaking different languages has been a persistent problem for all of human history. The severity of this problem increases when a patient requires medical attention or advice and their healthcare provider do not share the same language. Things can be misinterpreted and medical decisions can be plagued by inaccuracies which can be detrimental. The teaching of Soyao is not immune to this widely known problem. When the user of the device in Soyao is presented with questions to ask their health care provider that is based on the data in their health records, their health care provider should be able to understand the questions being asked. Column 1 Lines 45-64 of Seligman teaches that human translators would conventionally intervene in a situation like Soyao to be able to bridge the translation gap that may arise. The scope of use of Soyao would include this possibility. The solution provided by Seligman is an automated process that removes the need for human translators by providing improved machine translation results, see Column 2 Lines 21-28 and Column 26, Lines 30-42 of Seligman. The addition of this translation feature to communicate between users with different native languages would have provided improved outcomes for the patient using the system of Soyao by ensuring that the physician would clearly understand the questions being asked and because of that clear understanding, the care for the patient would be better as opposed to the situation where the physician did not understand the question due to the language barrier. One of ordinary skill in the art would have added to the teaching of Soyao, the teaching of Seligman based on this incentive without yielding unexpected results. 
Accordingly, the combined teaching of Soyao and Seligman teaches configured to analyze content of the obtained first question, and configured to convert the first question into a second question having equivalent content and using a different expression on a basis of a result of the analysis and a display circuit configured to display the second question: 
(Paragraphs [0135] and [0136] and Figures 12 and 14 of Soyao and Column 14 Lines 56-67 – Column 15 Lines 1-67 and Figure 4D of Seligman)
As per claim 2, 
The combined teaching of Soyao and Seligman teaches the limitations of claim 1. 
The combined teaching of Soyao and Seligman further teaches wherein the processing circuit changes the obtained first question into the second question corrected with a medical expression:
(Paragraphs [0135] and [0136] and Figures 12 and 14 of Soyao. The teaching describes that one or more of the assigned Health Quests 26 can be associated with a particular day or time, or location, and tracked accordingly. One or more of the Health Quests 26 may also be generated with automatic reminders. For example, if the patient Sally Hills (information related to the patient) has Type II diabetes (medical information related to the patient) and is using a drug M for controlling her condition (information related to an activity of the patient), then an automated scheduling and notifications in the forms of Health Quests 26 may be generated for the patient 18 and displayed via the user interface of application 100. Suggested questions (a first question) are presented to patient 18 before an appointment. These questions are displayed to the patient to ask to their provider)
(Column 14 Lines 56-67 – Column 15 Lines 1-67 and Figure 4D of Seligman. The teaching describes a translation process that is used between patient and physician user devices. When a patient speaks a different language than the providing physician, there is a translation feature to translate input content from a patient to output equivalent content in the physician’s spoken language. As seen in Figure 4D, when an English speaking patient submits content, the output for the physician is the translated content displayed on the physician’s device.)
When Soyao uses the translation process of Seligman for translating the generated questions, the translated question would include a medical expression, correcting the input question with a medical expression to the output question with a medical expression. 
As per claim 3, 
The combined teaching of Soyao and Seligman teaches the limitations of claim 1.
The combined teaching of Soyao and Seligman further teaches wherein the processing circuit changes the obtained first question into the second question corrected with an expression paying attention to subtleties:
(Paragraphs [0135] and [0136] and Figures 12 and 14 of Soyao. The teaching describes that one or more of the assigned Health Quests 26 can be associated with a particular day or time, or location, and tracked accordingly. One or more of the Health Quests 26 may also be generated with automatic reminders. For example, if the patient Sally Hills (information related to the patient) has Type II diabetes (medical information related to the patient) and is using a drug M for controlling her condition (information related to an activity of the patient), then an automated scheduling and notifications in the forms of Health Quests 26 may be generated for the patient 18 and displayed via the user interface of application 100. Suggested questions (a first question) are presented to patient 18 before an appointment. These questions are displayed to the patient to ask to their provider)
(Column 14 Lines 56-67 – Column 15 Lines 1-67 and Figure 4D of Seligman. The teaching describes a translation process that is used between patient and physician user devices. When a patient speaks a different language than the providing physician, there is a translation feature to translate input content from a patient to output equivalent content in the physician’s spoken language. As seen in Figure 4D, when an English speaking patient submits content, the output for the physician is the translated content displayed on the physician’s device.)
When Soyao uses the translation process of Seligman for translating the generated questions, the translated question would include a medical expression, correcting the input question with subtleties to the output question with subtleties.
As per claim 4, 
The combined teaching of Soyao and Seligman teaches the limitations of claim 1.
The combined teaching of Soyao and Seligman further teaches wherein the processing circuit converts the obtained first question into the second question in accordance with attribute information of the medical doctor: 
(Paragraphs [0135] and [0136] and Figures 12 and 14 of Soyao. The teaching describes that one or more of the assigned Health Quests 26 can be associated with a particular day or time, or location, and tracked accordingly. One or more of the Health Quests 26 may also be generated with automatic reminders. For example, if the patient Sally Hills (information related to the patient) has Type II diabetes (medical information related to the patient) and is using a drug M for controlling her condition (information related to an activity of the patient), then an automated scheduling and notifications in the forms of Health Quests 26 may be generated for the patient 18 and displayed via the user interface of application 100. Suggested questions (a first question) are presented to patient 18 before an appointment. These questions are displayed to the patient to ask to their provider)
(Column 14 Lines 56-67 – Column 15 Lines 1-67 and Figure 4D of Seligman. The teaching describes a translation process that is used between patient and physician user devices. When a patient speaks a different language than the providing physician, there is a translation feature to translate input content from a patient to output equivalent content in the physician’s spoken language. As seen in Figure 4D, when an English speaking patient submits content, the output for the physician is the translated content displayed on the physician’s device.)
When Soyao uses the translation process of Seligman for translating the generated questions, the translated question is based on the spoken language of the physician.
As per claim 5, 
The combined teaching of Soyao and Seligman teaches the limitations of claim 1.
Soyao further teaches the processing circuit determines at least one characteristic of the patient, by using at least medical information related to the patient, information related to the patient, and information related to an activity of the patient, and the processing circuit generates the first question on a basis of said at least one characteristic having been analyzed:
(Paragraphs [0135] and [0136] and Figures 12 and 14 of Soyao. The teaching describes that one or more of the assigned Health Quests 26 can be associated with a particular day or time, or location, and tracked accordingly. One or more of the Health Quests 26 may also be generated with automatic reminders. For example, if the patient Sally Hills (information related to the patient) has Type II diabetes (medical information related to the patient) and is using a drug M for controlling her condition (information related to an activity of the patient), then an automated scheduling and notifications in the forms of Health Quests 26 may be generated for the patient 18 and displayed via the user interface of application 100. Suggested questions (a first question) are presented to patient 18 before an appointment. These questions are displayed to the patient to ask to their provider)
As per claim 6, 
The combined teaching of Soyao and Seligman teaches the limitations of claim 5.
Soyao further teaches wherein the processing circuit determines said at least one characteristic of the patient by using at least one of the following as the information related to the activity of the patient: information about the patient on a Social Networking Service (SNS); a purchase history of the patient using a website; a website browsing history of the patient; activity information of the patient obtained from an Information Technology (IT) device; and information related to an electronic payment made by the patient: 
(Paragraphs [0132], [0135] and [0136] and Figures 12 and 14 of Soyao. The teaching describes that one or more of the assigned Health Quests 26 can be associated with a particular day or time, or location, and tracked accordingly. One or more of the Health Quests 26 may also be generated with automatic reminders. For example, if the patient Sally Hills (information related to the patient) has Type II diabetes (medical information related to the patient) and is using a drug M for controlling her condition (information related to an activity of the patient), then an automated scheduling and notifications in the forms of Health Quests 26 may be generated for the patient 18 and displayed via the user interface of application 100. Suggested questions (a first question) are presented to patient 18 before an appointment. These questions are displayed to the patient to ask to their provider. A Monitoring Quest 26 is being created and assigned to Sally, the patient 18. As shown, the Monitoring Quest 26 can be created for at least three subjects: weight, blood pressure and blood sugar. The Monitoring Quest may also be created to monitor nutrition intake, exercising amount, and all other qualities that may be monitored. Both Monitoring Quest and Health Quest interact with the patient information on an IT device, the patient’s mobile device (activity information of the patient obtained from an Information Technology (IT) device). )
As per claim 7, 
The combined teaching of Soyao and Seligman teaches the limitations of claim 5.
Soyao further teaches wherein the processing circuit determines said at least one characteristic of the patient by using at least one of the following as the information related to the patient: information related to family of the patient; information related to an occupation of the patient; information related to health of the patient; and information related to a physical characteristic of the patient:
(Paragraphs [0135] and [0136] and Figures 12 and 14 of Soyao. The teaching describes that one or more of the assigned Health Quests 26 can be associated with a particular day or time, or location, and tracked accordingly. One or more of the Health Quests 26 may also be generated with automatic reminders. For example, if the patient Sally Hills (information related to the patient) has Type II diabetes (medical information related to the patient) and is using a drug M for controlling her condition (information related to an activity of the patient), then an automated scheduling and notifications in the forms of Health Quests 26 may be generated for the patient 18 and displayed via the user interface of application 100. Suggested questions (a first question) are presented to patient 18 before an appointment. These questions are displayed to the patient to ask to their provider)
As per claim 8, 
The combined teaching of Soyao and Seligman teaches the limitations of claim 5.
Soyao further teaches wherein, as said at least one characteristic of the patient, the processing circuit analyzes at least one of the following: an innovative characteristic that is a characteristic related to the patient accepting innovative medical care; a risk characteristic that is a characteristic related to the patient accepting a medical risk; a financial characteristic that is a characteristic related to a financial situation of the patient; a personality characteristic that is a characteristic related to a personality of the patient; a congeniality characteristic related to congeniality of the patient with the medical doctor; a medical literacy characteristic that is a characteristic related to medical literacy of the patient; a health characteristic that is a characteristic related to health of the patient; and a family characteristic that is a characteristic related to a family structure of the patient: 
(Paragraphs [0135] and [0136] and Figures 12 and 14 of Soyao. The teaching describes that one or more of the assigned Health Quests 26 can be associated with a particular day or time, or location, and tracked accordingly. One or more of the Health Quests 26 may also be generated with automatic reminders. For example, if the patient Sally Hills (information related to the patient) has Type II diabetes (a health characteristic that is a characteristic related to health of the patient) and is using a drug M for controlling her condition (information related to an activity of the patient), then an automated scheduling and notifications in the forms of Health Quests 26 may be generated for the patient 18 and displayed via the user interface of application 100. Suggested questions (a first question) are presented to patient 18 before an appointment. These questions are displayed to the patient to ask to their provider)
As per claim 10, 
Claim 10 is substantially similar to claim 5. Accordingly, claim 10 is rejected for the same reasons as claim 5.
As per claim 11, 
Claim 11 is substantially similar to claim 2. Accordingly, claim 11 is rejected for the same reasons as claim 2.
As per claim 12, 
Claim 12 is substantially similar to claim 3. Accordingly, claim 12 is rejected for the same reasons as claim 3.
As per claim 13, 
Claim 13 is substantially similar to claim 4. Accordingly, claim 13 is rejected for the same reasons as claim 4.
As per claim 14, 
Claim 14 is substantially similar to claim 5. Accordingly, claim 14 is rejected for the same reasons as claim 5.
As per claim 15, 
Claim 15 is substantially similar to claim 6. Accordingly, claim 15 is rejected for the same reasons as claim 6.
As per claim 16, 
Claim 16 is substantially similar to claim 7. Accordingly, claim 16 is rejected for the same reasons as claim 7.
As per claim 17, 
Claim 17 is substantially similar to claim 8. Accordingly, claim 17 is rejected for the same reasons as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.N./Examiner, Art Unit 3686              

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626